December 8, 1952

Hon. Darwin L. Wilder      Opinion No. V-1541
County Attorney
Denton County             Re: Legality of the county
Denton, Texas                 clerk's and county judge's
                              performing the duties of a
                              county auditor, each recelv-
                              lng 50$ of the auditor's
Dear Sir:                     salary.
            You have requested an opinion on the following
question:
          “May the duties of County Auditor be
     performed by the County Clerk and the County
     Judge, and their services compensated by
     each receiving 50% of the Auditor's salary?"
           Public officers possess only such powers as
 are expressly conferred upon them by law or are neces-
 sarily implied from the powers so conferred. Anderson
 v. Houchlns, 89 S.W.2d 1029 (Tex.Civ.App. 19361; Bryan
              5 Tex. 418 (1849).  In some instances a
ST=->
 pub ic officer is authorized and required to perform
 the duties of another office. 34 Tex. Jur. 447, Public
 Officers, Sec. 70. However, we have been unable to
 find any provision in the Constitution or statutes
authorizing either the county clerk or the county judge
 to perform the duties of the county auditor. The powers
and duties of the county auditor are prescribed in
Articles 1645 through 1676b, Title 34 of Vernon's Civil
Statutes. The general duties of the county auditor are
 to examine accounts and reports of various county and
 district officers to see that constitutional and statu-
 tory provisions governing county finance have been
 complied with. These duties are required to be performed
by the county auditor and cannot be assigned to another
          See Navarro County v. Tullos, 237 S.W. 982
$'::"&,.A,,. 1922 , error ref.).

          On the question concerning the authority of
one person to hold the offices of county auditor and
county judge or county auditor and county clerk, Section
40 of Article XVI of the Constitution of Texas prohibits
Hon. Darwin L. Wilder, page 2 (V-1541)



a person from holding or exercising at the same time
more than one civil office of emolument with exceptions
not applicable to your request. Frultt v. Glen Rose
Independent School Dist., 126 Tex; 45, tN S.W.2d 1034
( 1 9 351    l



          You are therefore advised that the duties of
the county auditor cannot be performed by the county
clerk or the county judge.
                            SUMMARY

                 The duties of the county auditor cannot
            be performed by the county clerk or the
            county judge.
                                      Yours very truly,

APPROVED:                               PRICE DANIEL
                                      Attorney General
J. C. Davis, Jr.
County Affairs Division

Mary K. Wall
Reviewing Assistant
Charles D. Mathews
First Assistant